- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A A Chilean Corporation (Sociedad Anónima Abierta) Santiago, May 28th, 2010 Ger. Gen. 100/2010 Mr. Fernando Coloma Correa Securities and Insurance Superintendent Av. Libertador Bernardo OHiggins 1449 Santiago REF: Updates Information Circular N°574/2010 For your consideration: According to the Circular N°574 of your Superintendency, in which it is required to companies to provide information regarding the effects or impacts that have or may occur as a consequence of the earthquake of February 27 th , 2010, as a complement of the information provided last March 3, 2010, we duly inform: Regarding our distribution subsidiary Chilectra S.A., in monetary terms the impact in its margin is estimated in 5.4 MMUS$ and the impact in its fixed costs is 1.7 MMUS$. In terms of material damages, they were estimated at 4.1 MMUS$, of which 1.8 MMUS$ are hedged with insurances. Regarding our generation subsidiaries, the decrease in margin for 2010 it is estimated at 43 MMUS$, mainly due to the loss of energy sales and power related with Bocamina I; margin loses for hydro energy not dispatched; loss in margin due to the delay in hydro energy dispatching to months with reduced prices and a decrease in demand from our customers which impacted power sales, as a result of the declaration of force majeure . Of such loss, 26.7 MMUS$ are hedged with insurances to some degree, and therefore the impact will be 16.3 MMUS$. Regarding assets, and in conformity with available evaluations, we will incur in expenses for 22.8 MMUS$ that are hedged with insurances that contemplate a deductible of 2.5 MMUS$, therefore net expenses related to material damages are equal to such deductible. It is worth mentioning that estimates above mentioned corresponds to approximated figures, in line with evaluations available as of today and may vary as a result of inspections or late evaluations. Kind regards, Domingo Valdés Prieto Ramiro Alfonsín Balza General Counsel Planning and Control Officer Enersis S.A. Enersis S.A. c.c.: Bolsa Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Banco Santander Santiago Bondholders Representative Depósito Central de Valores SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Title: Chief Executive Officer Date:May 28, 2010
